Case:17-21647-KHT Doc#:23 Filed:10/15/19         Entered:10/15/19 15:11:50 Page1 of 1




                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLORADO


  In re:
                                              Bankruptcy Case No. 17-21647-KHT
  Matthew Carl Germer,
                                              Chapter 7
  Debtor.

                           ORDER FOR STATUS REPORT

       THIS MATTER comes before the Court sua sponte. The above-captioned
Chapter 7 case was filed December 27, 2017. In reviewing the record in this case, the
Court has determined that there has been no activity since April 2018, and no final
report has been filed by the Chapter 7 Trustee. Accordingly, it is

       ORDERED that the Chapter 7 Trustee shall file on or before November 5, 2019,
a Status Report informing the Court of the status of this case and what actions he
intends to take to assure that this case is closed promptly.


       DATED this 15th day of October, 2019

                                               BY THE COURT:


                                               __________________________
                                               ______________  _____________
                                               Kimberley H. Tyson
                                               United States Bankruptcy Judge
